PEOPLES BANCORP INC. – P.O. BOX 738 MARIETTA, OH45750 www.peoplesbancorp.com FOR IMMEDIATE RELEASEContact: Mark F. Bradley May 10, 2007 President and Chief Executive Officer(740) 373-3155 PEOPLES BANCORP INC. DECLARES SECOND QUARTER DIVIDEND MARIETTA, Ohio - The Board of Directors of Peoples Bancorp Inc. (NASDAQ: PEBO) today declared a cash dividend of $0.22 per share payable on July 2, 2007, to shareholders of record at June 15, 2007. The second quarter dividend reflects a payout of approximately $2.3 million based on 10.6 million shares outstanding at May 10, 2007, and reflects a 5% increase over the $0.21 per share dividend paid in the second quarter of 2006.Dividends per share of $0.44 for the first half of 2007 also represent a 7% increase over the $0.41 per share declared through six months of 2006. “Our goal is to reward shareholders for their support and enhance the return on their investment through increased dividends,” said Mark F. Bradley, President and Chief Executive Officer.“We are proud of Peoples Bancorp’s long history of dividend growth.” Peoples Bancorp Inc. is a diversified financial products and services company with $1.9 billion in assets, 50 locations and 37 ATMs in Ohio, West Virginia and Kentucky.Peoples makes available a complete line of banking, investment, insurance, and trust solutions through its financial service units
